DETAILED ACTION
This Office Action is in response to the application filed on February 3, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites "and/or a height of the current block is larger than or no smaller than a fourth threshold, and".   This is how the claim ends, with no limitation after the word “and”, thus it is not clear what limitation is to come after the word “and”. For the purposes of this action, it is presumed that the claim ends after the phrase “fourth threshold”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0192071 (“Chuang”) in view of the level of skill in the art.
With respect to claim 1, Chuang discloses the invention substantially as claimed, including 
A method for video processing, comprising:
determining original motion information associated with a current block (see ¶¶7-8, 53-54, describing determining a first motion vector associated with the current frame);
generating updated motion information based on specific prediction mode (see ¶¶7-8, 53-54, 59, describing that where receiver-side predictor refinement modes are used, the first motion vector is refined to generate a second motion vector, i.e., generating updated motion information based on specific prediction mode); and
performing, based on the updated motion information, a conversion between the current block and a bitstream representation of a video data including the current block, wherein the specific prediction mode includes one or more of bi-directional optical flow (BIO) refinement, a decoder-side motion vector refinement (DMVR), frame-rate up conversion (FRUC) techniques or a template matching technique (see ¶¶53-55, 59, 61, describing that the receiver-side predictor refinement mode may be BIO, DMVR, FRUC, or template matching and that the system retrieves the second motion vector using information from the bitstream and uses the second motion vector to reconstruct/decode the current block, i.e., performs conversion between the current block and the bitstream representation of video data including the current block),
wherein the updated motion information comprises updated motion vectors and the updated motion information is stored for some sub-blocks and for the other remaining sub-blocks, the non-updated motion information is stored within one block (see citations and arguments with respect to elements above describing that the second/updated motion information comprises motion vectors and ¶¶104, 114, 117, describing that, e.g., in OBMC, the decoder may use different techniques for different sub-blocks within a block, such that some sub-blocks use the starting MV, i.e., non-updated motion information, stored in the buffer and others use the refined MV, i.e., updated motion information, stored in another buffer set, i.e., the updated motion information is stored for some sub-blocks and for the other remaining sub-blocks, the non-updated motion information is stored within one block).
Chuang does not explicitly describe reconstruction/decoding as a “conversion”. However, one of ordinary skill in the art at the time of filing would have understood that, in the system described in 
With respect to claim 2, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
wherein the updated motion vectors are used for one of more of motion prediction for coding subsequent video blocks, filtering or overlapped block motion compensation (OBMC), motion prediction in advanced motion vector prediction (AMVP) mode, merge mode and affine mode, and wherein the filtering includes deblocking filtering (see ¶¶54, 109, describing that the updated/refined/second motion vectors may be used for OBMC, deblocking, merge mode, AMVP, etc.). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
wherein the updated motion information is used for a first module and original motion information are used for a second module, and the first module is motion prediction module, and the second module is deblocking module (see ¶¶53-54, 106, describing that the refined motion information may be used for reconstruction/motion prediction and the unrefined/original motion information may be used for deblocking). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
wherein the motion prediction is used in processing blocks after the current block in a current picture or slice, or the motion prediction is used in processing pictures or slices to be processed after a current picture or slice including the current block (see Fig. 11, ¶¶66, 74, 105, describing that the motion prediction may involve intra-prediction such that later predicted blocks use the motion prediction of their previously predicted neighbors, e.g., i.e., processing blocks after the current block in a current picture or slice). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 7, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
wherein the updated motion vectors are only stored for inner sub-blocks that are not at PU/CU/CTU boundary, and the updated motion vectors for inner sub-blocks are used for motion prediction, deblocking, or OBMC; or
wherein the updated motion vectors are only stored for boundary sub-blocks that are at PU/CU/CTU boundary (see ¶¶111, 117, describing that refined vectors may be used only for those reference MVs at a CTU or CU boundary/edge, i.e., updated motion vector are only stored for boundary sub-blocks that are at CTU/CU boundary).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
wherein updated motion information from a neighboring block is not used if the neighboring block and the current block are not in a same CTU or a same region with a size of 64x64 or 32x32, and the neighboring block is marked as unavailable if the neighboring block and the current block are not in the same CTU or the same region with a size of 64x64 or 32x32; and
wherein non-updated motion information is used by the current block if the neighboring block and the current block are not in the same CTU or the same region with a size of 64x64 or 32x32 (see Fig. 12B, showing that refined vectors MVA’ may not be available/not used where the neighbor/reference block and the current block are not in the same/current CTU or region – e.g., region 1204 uses refined vectors but 1252 and 1254 use the unrefined/original vector MVA, i.e., updated motion information is not used if the neighboring and current block are not in a same CTU and the neighboring block is marked as unavailable if they are not in the same CTU).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
wherein the updated motion vectors from a neighboring block are not used if the neighboring block and the current block are not in a same CTU row or a same row of regions with a size of 64x64 or 32x32, and the neighboring block is marked as unavailable if the neighboring block and the current block are not in the same CTU row or the same row of regions with a size of 64x64 or 32x32; and 
wherein non-updated motion information from the neighboring block is used by the current block if the neighboring block and the current block are not in the same CTU row or the same row of regions with a size of 64x64 or 32x32 (see citations and arguments with respect to claim 8 above and ¶¶101-102, 111-112, describing that the constraint may be based on whether they are in a same CTU row). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Chuang discloses the invention substantially as claimed. As detailed above, Chuang in view of the level of skill in the art discloses each and every element of independent claim 1. Chuang additionally discloses:
wherein the motion information of a block is not updated if a bottom-most row of the block is a bottom-most row of a CTU or a region with a size of 64x64 or 32x32, and the motion information of a block is not updated if a right-most column of the block is a right-most column of a CTU or a region with a size of 64x64 or 32x32 (see Fig. 12B, showing that where the bottom-most row of the block is the bottom-most row of the CTU and the right-most column of the block is a right-most column of the CTU, the unrefined motion vectors MVA are used for prediction). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
further comprising predicting motion information of blocks/CUs within the current CTU based on the updated motion information or the non-updated motion information of neighboring CTUs or regions (see Fig. 11, ¶¶111-112, describing that the motion information of a current CTU’s blocks may be predicted based on refined/unrefined neighboring CTU motion information). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of dependent claim 11. Chuang additionally discloses: 
wherein the updated motion information from left CTU or left region are used for the current CTU, and/or the updated motion information from top-left CTU or top-left region are used for the current CTU, and/or the updated motion information from top CTU or top region are used for the current CTU, and/or the updated motion information from top-right CTU or top-right region are used for the current CTU (see 111-112, describing that the refined motion information from the neighboring CTUs/CUs may be used, e.g., left, above, etc.). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of dependent claim 12. Chuang additionally discloses: 
wherein each of the one or more regions have a size of 64x64 or 32x32 (see citations and arguments with respect to claim 12 above describing using updated motion information with a CTU or CU constraint; see also Fig. 11 and ¶104, which shows that CUs may be 32x32 with 4x4 sub-blocks). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
wherein the method is not applied in case that the current block meets a certain condition (see ¶¶70, 105, describing that the OBMC method is not applied for small  MC blocks when height and width of the coding block is equal to 4, i.e., condition specifies a size of the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of dependent claim 14. Chuang additionally discloses: 
wherein the certain condition specifies at least one of: a size of the current block, a slice type of the current block, a picture type of the current block and a tile type of the current block, the certain condition specifies that a sample number that the current block contains is smaller than a first threshold, the certain condition specifies that minimum size of a width and a height of the current block is smaller than or no larger than a second threshold, the certain condition specifies that a width of the current block is smaller than or no larger than a third threshold, and/or a height of the current block is smaller than or no larger than a fourth threshold, and the certain condition specifies that a width of the current block is larger than or no smaller than a third threshold, and/or a height of the current block is larger than or no smaller than a fourth threshold, and (see ¶70, 105, describing that the OBMC method is not applied for small  MC blocks when height and width of the coding block is equal to 4, i.e., condition specifies a size of the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of dependent claim 14. Chuang additionally discloses: 
wherein the method is applied in a sub-block level, in case that a width and/or a height of a block, to which the sub-block belongs, is equal to or larger than a fifth threshold (see Fig. 11, ¶¶70, 104-105, describing that OBMC may be applied at a sub-block level and that it applies in the case that the width and height of the block to which the sub-block belongs is not 4, i.e., is equal to or larger than a fifth threshold). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 18, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of dependent claim 15. Chuang additionally discloses: 
wherein each of the first to fifth thresholds is pre-defined or signaled in sequence parameter set (SPS) level, or picture parameter set (PPS) level, or picture level, or slice level, or tile level and each of the first to fifth thresholds is defined depending on coded information including at least one of a block size, a picture type, and a temporal layer index (see ¶105, describing that the size threshold for small MC blocks is pre-defined to be 4). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 19, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
An apparatus in a video system comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to implement a method for video processing (see ¶¶118-127, describing that the encoder/decoder for video processing described therein may be embodied in software executed by a processor and stored in non-transitory memory), comprising:
determining original motion information associated with a current block (see citations and arguments with respect to corresponding element of claim 1 above);
generating updated motion information based on specific prediction mode (see citations and arguments with respect to corresponding element of claim 1 above); and
performing, based on the updated motion information, a conversion between the current block and a bitstream representation of a video data including the current block, wherein the specific prediction mode includes one or more of bi-directional optical flow (BIO) refinement, a decoder-side motion vector refinement (DMVR), frame-rate up conversion (FRUC) techniques or a template matching technique (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the updated motion information comprises updated motion vectors and the updated motion information is stored for some sub-blocks and for the other remaining sub- blocks, the non-updated motion information is stored within one block (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
With respect to claim 20, Chuang discloses the invention substantially as claimed. As described above Chuang in view of the level of skill in the art discloses all the elements of independent claim 1. Chuang additionally discloses: 
A non-transitory computer readable media storing computer program instructions for performing, when a computer executes the computer program instructions, a method for video processing (see ¶¶118-127, describing that the encoder/decoder for video processing described therein may be embodied in software executed by a processor and stored in non-transitory memory), comprising:
determining original motion information associated with a current block (see citations and arguments with respect to corresponding element of claim 1 above);
generating updated motion information based on specific prediction mode (see citations and arguments with respect to corresponding element of claim 1 above); and
performing, based on the updated motion information, a conversion between the current block and a bitstream representation of a video data including the current block, wherein the specific prediction mode includes one or more of bi-directional optical flow (BIO) refinement, a decoder-side motion vector refinement (DMVR), frame-rate up conversion (FRUC) techniques or a template matching technique (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the updated motion information comprises updated motion vectors and the updated motion information is stored for some sub-blocks and for the other remaining sub- blocks, the non-updated motion information is stored within one block (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Xiu, Xiaoyu, et al., “CE9-related: Addressing the decoding latency issue for decoder-side motion vector refinement (SMVR)”, Joint Video Experts Team (JVET) of ITU-T SB 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting: Ljubljana, SI, 10-18 July 2018, Document: JVET-K0347 (July 9, 2018) (“Xiu”).
With respect to claim 5, Chuang discloses the invention substantially as claimed. As detailed above, Chuang in view of the level of skill in the art discloses each and every element of independent claim 1. 
Chuang does not explicitly disclose wherein the updated motion vectors are only used in motion information prediction of coding units (CUs) or prediction units (PUs) that are not immediately following the current block in processing order, the updated motion vectors are not used in motion prediction of CUs/PUs that are next to the current block in processing order, and the updated motion vectors are only used as predictors for processing subsequent pictures/tiles/slices, and the updated motion vectors are used as temporal motion vector prediction (TMVP) in advanced motion vector prediction (AMVP) mode, merge mode or affine mode and the updated motion vectors are only used as predictors for processing subsequent pictures/tiles/slices in alternative temporal motion vector prediction (ATMVP) mode and/or spatial-temporal motion vector prediction (STMVP) mode.
However, in the same field of endeavor, Xiu discloses that it was known to use refined MVs for non-neighboring CUs for TMVP, and for AMVP and unrefined MVs for neighboring CUs: 
wherein the updated motion vectors are only used in motion information prediction of coding units (CUs) or prediction units (PUs) that are not immediately following the current block in processing order, the updated motion vectors are not used in motion prediction of CUs/PUs that are next to the current block in processing order, and the updated motion vectors are only used as predictors for processing subsequent pictures/tiles/slices, and the updated motion vectors are used as temporal motion vector prediction (TMVP) in advanced motion vector prediction (AMVP) mode, merge mode or affine mode and the updated motion vectors are only used as predictors for processing subsequent pictures/tiles/slices in alternative temporal motion vector prediction (ATMVP) mode and/or spatial-temporal motion vector prediction (STMVP) mode (see Sections 2.1, 2.2., and 2.3, describing that it was known to use refined mvs for non-neighboring CUs and unrefined mvs for neighboring CUs  (i.e., updated motion vectors are only used in motion information prediction of CUs that are not immediately following the current block in processing order, the updated motion vectors are not used in motion prediction of CUs that are next to the current block in processing order), the refined mvs are used for TMVP and ATMVP (temporal motion vector prediction and advanced temporal motion vector prediction (i.e., updated motion vectors are used as predictor s for processing subsequent pictures and as TMVP in AMVP mode and the updated motion vectors are only used as predictors for processing subsequent pictures/tiles/slices in alternative temporal motion vector prediction (ATMVP) mode)). 
Xiu discloses the benefits of adaptively using refined/unrefined MVs based on whether they are for neighboring CUs and whether they are in TMVP and AMVP modes (see Abstract, describing that doing so provides a BD rate savings). At the time of filing, one of ordinary skill would have been familiar with the importance of BD rate savings and have understood that, as evidenced by Xiu, in order to save BD rate in the coding system of Chuang, adaptively using refined/unrefined MVs based on whether they are for neighboring CUs and whether they are in TMVP and AMVP modes would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such adaptive use of refined/unrefined MVs based on whether they are for neighboring CUs and whether they are in TMVP and AMVP modes, as taught by Xiu, in the coding system of Chuang in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include adaptively using refined/unrefined MVs based on whether they are for neighboring CUs and whether they are in TMVP and AMVP modes in the coding system of Chuang as taught by Xiu.
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of U.S. Patent Publication No. 2021/0274217 (“Lim”) which corresponds to a foreign priority application dated June 29, 2018.
With respect to claim 6, Chuang discloses the invention substantially as claimed. As detailed above, Chuang in view of the level of skill in the art discloses each and every element of independent claim 1. Chuang also discloses: 
…, and 
wherein the method further comprising updating motion information that includes updating motion vector and reference picture for each prediction direction at block level (see Fig. 9, ¶¶72, 115, showing and describing that the motion vector refinement/update of the motion vectors and associated reference picture occurs at the block-level).
Chuang does not explicitly disclose wherein information including whether to update MV for BIO coded blocks and/or use the updated MV for motion prediction and/or how to use the updated MV for motion prediction is signaled from an encoder to a decoder and the information is signaled in Video Parameter Set (VPS), Sequence Parameter Set (SPS), Picture Parameter Set (PPS), Slice header, coding tree units (CTUs) or CUs.
However, in the same field of endeavor, Lim discloses that it was known to signal whether to update an MV for prediction in a VPS, SPS, PPS, or slice header: 
wherein information including whether to update MV for BIO coded blocks and/or use the updated MV for motion prediction and/or how to use the updated MV for motion prediction is signaled from an encoder to a decoder and the information is signaled in Video Parameter Set (VPS), Sequence Parameter Set (SPS), Picture Parameter Set (PPS), Slice header, coding tree units (CTUs) or CUs (see ¶¶9, 278, 285, describing sending information of whether or not to perform motion information refinement for motion prediction).
At the time of filing, one of ordinary skill would have been familiar with using decoder side motion vector refinement and determining at the decoder whether such refinement should be used for a particular block. Such a person would have understood that, as evidenced by Lim, one way to make such a decision would be to receive a signal in a VPS, SPS, PPS, or slice header. Accordingly, to one of ordinary skill in the art at the time of filing, making the decision about whether to refine a motion vector for the prediction of a particular block by using a signal received a VPS, SPS, PPS, or slice header would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include signaling of whether to update an MV for prediction in a VPS, SPS, PPS, or slice header in the coding system of Chuang as taught by Lim.
Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of U.S. Patent Publication No. 2020/0314444 (“Lee”), which corresponds to a provisional application filed Dec. 14, 2017.
With respect to claim 17, Chuang discloses the invention substantially as claimed. As detailed above, Chuang in view of the level of skill in the art discloses each and every element of dependent claim 16. Chuang also discloses: 
wherein the current block is split into multiple sub-blocks… (see ¶¶104-105, 117, describing splitting the current blocks into multiple sub-blocks). 
Chuang does not explicitly disclose each of the multiple sub-blocks further undergoes a bidirectional optical flow (BIO) process, in a same way as a normal coding block with a size equal to the sub-block size.
However, in the same field of endeavor, Lee discloses that it was known for the sub-blocks to undergo BIO processing in the same way as a normal coding block with size equal to the sub-block size: 
… and each of the multiple sub-blocks further undergoes a bidirectional optical flow (BIO) process, in a same way as a normal coding block with a size equal to the sub-block size (see ¶¶8-13, 211, 232, describing applying BIO on a sub-block basis in the same way as it would be applied to a 4x4 block, i.e., each of the multiple sub-blocks further undergoes a bidirectional optical flow (BIO) process, in a same way as a normal coding block with a size equal to the sub-block size).
At the time of filing, one of ordinary skill would have been familiar with using sub-blocks for motion prediction and the different methods for prediction that may be used. Such a person would have understood that, as evidenced by Lee, one known method for predicting sub-blocks was BIO processing on them in the same way as a normal coding block of the same size. Accordingly, to one of ordinary skill in the art at the time of filing, using such a method for prediction in the sub-block prediction system of Chuang would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include sub-block BIO processing prediction in the coding system of Chuang as taught by Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481